387 U.S. 572 (1967)
IMMIGRATION AND NATURALIZATION SERVICE
v.
LAVOIE.
No. 513.
Supreme Court of United States.
Decided June 5, 1967.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Solicitor General Marshall, Assistant Attorney General Vinson and Beatrice Rosenberg for petitioner.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is vacated. Boutilier v. Immigration and Naturalization Service, ante, p. 118. The case is remanded to the United States Court of Appeals for the Ninth Circuit in order that that court may pass upon the issues in this case not covered by its prior opinion.
MR. JUSTICE DOUGLAS is of the opinion that certiorari should be denied.
NOTES
[*]  [REPORTER'S NOTE: This opinion is reported as amended by order of the Court entered October 16, 1967, 389 U.S. 908.]